Opinion issued December 7, 2006








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-01090-CV
____________

IN RE SHAWN HEANY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Shawn Henry, has filed a petition for a writ of mandamus complaining
of an order announced by the Honorable Bonnie Crane Hellums on September 20,
2006, which order disqualified relator's counsel, Bruce A. Baughman. (1) 
	We deny the petition for a writ of mandamus.  

PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.  
1.             
               -